


MODIFICATION TO CREDIT AGREEMENT
 


 
This Modification to Credit Agreement ("Modification") is made as of March 31,
2008, by and among OWENS MORTGAGE INVESTMENT FUND, a California limited
partnership (“Borrower”) and CALIFORNIA BANK & TRUST, FIRST BANK and CITY
NATIONAL BANK (which are collectively known as “Lenders”).
 
RECITALS
 
A.           Pursuant to the terms of a Credit Agreement ("Credit Agreement")
between Lenders and Borrower dated as of August 31, 2001, Lenders agreed to make
Revolving Loans to Borrower up to the credit limit of the principal sum of
$20,000,000.  California Bank & Trust is the agent of Lenders under the Credit
Agreement (“Agent”).  The Credit Agreement was amended by a Modification to
Credit Agreement, dated February 28, 2002, executed by the parties that, among
other things, added Swing Loans to the facility.  The Revolving Loans and Swing
Loans are collectively referred to as “Loans.”  By a Modification to Credit
Agreement, dated August 16, 2002, executed by the parties, the “Amount of
Aggregate Commitment” for each Lender was increased.  By a Modification to
Credit Agreement dated July 31, 2003, executed by the parties, the “Commitment
Termination Date” was extended to July 31, 2005.  By a further Modification to
Credit Agreement dated July 31, 2005, the “Commitment Termination Date” was
extended to September 30, 2005.  By another Modification to Credit Agreement,
dated September 30, 2005, the “Commitment Termination Date” was extended to July
31, 2007.  By another Modification to Credit Agreement, dated February 9, 2006,
the Amount of Aggregate Commitment for each Lender through July 31, 2006 was
amended and Second Replacement Revolving Promissory Notes were executed.  By a
Modification to Credit Agreement, dated August 15, 2006, compliance with section
11.25 of the Credit Agreement as of September 30, 2006 was waived. By a further
Modification to Credit Agreement, dated February 23, 2007, the “Amount of
Aggregate Commitment” for Loans was temporarily increased through July 31, 2007,
provision for an Unused Commitment Fee was added, and Third Replacement
Promissory Notes were executed.  The Credit Agreement was last amended by a
Modification to Credit Agreement, dated July 20, 2007, by which the Commitment
Termination Date was further extended.
 
B.           In response to Borrower's request and in reliance upon Borrower's
representations made to Lenders in support thereof, Lenders have agreed to
further modify the terms of the Credit Agreement, as set forth in this
Modification.  Capitalized terms shall have the meanings assigned to them in the
Credit Agreement, as previously modified, except as set forth in this
Modification.
 
AGREEMENT
 
NOW, THEREFORE, Borrower and Lenders agree as follows:
 
1.           Adoption of Recitals.  Borrower hereby represents and warrants that
each of the recitals set forth above is true, accurate and complete.
 

{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
1

--------------------------------------------------------------------------------

 

2.           Conditions Precedent.  This Modification shall become effective
only upon Borrower's delivery or satisfaction of the following conditions in
form and substance acceptable to Agent:
 
(a)           There shall be no Event of Default under the Credit Agreement;
 
(b)           Borrower shall execute this Modification and the Fourth
Replacement Revolving Promissory Notes, as described below;
 
(c)           Guarantor shall execute the Acknowledgment and Consent appended to
the Modification;
 
(d)           Borrower shall pay to Agent all of Agent’s attorneys' fees
incurred in the preparation of this Modification and all out-of-pocket fees
incurred by Agent in connection with this Modification; and
 
(e)           Borrower shall provide any other items or documents required by
Agent in connection with the consummation of this transaction.
 
3.           Representations and Warranties.  Borrower hereby represents and
warrants that no event of default, breach or failure of condition has occurred
or exists, or would exist with notice or lapse of time, or both, under any of
the Credit Documents, and all representations and warranties of Borrower in this
Modification and the other Credit Documents are true and correct as of the date
of this Modification and shall survive the execution of this Modification.
 
4.           Modification of Loan Documents.  The Credit Documents are hereby
supplemented, amended and modified to incorporate the following, which shall
supersede and prevail over any existing and conflicting provisions thereof:
 
(a)        The “Amount of Aggregate Commitment” for Loans as provided on the
execution pages of the Credit Agreement for each Lender shall be modified as
follows:
 
$30,000,000.00 in the case of California Bank & Trust;
 
$15,000,000.00 in the case of First Bank; and
 
$10,000,000.00 in the case of City National Bank.
 
 
(b)
Section 5.4 to the Credit Agreement is restated and reaffirmed as follows:

 
Unused Commitment Fee.  Borrower agrees to pay a fee (“Unused Commitment Fee”)
equal to the multiple of one-tenth of one percent (1/10%) and the difference
between the Credit and the amount of all outstanding Loans extended to Borrower
in excess of $40,000,000, determined by the Average Loan Balance, as defined
below.  For purposes of this section, the “Average Loan Balance” is calculated
by dividing the sum of the daily outstanding balances on the Loans during the
applicable period by the number of days in that period.  This fee is due and
 

{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
2

--------------------------------------------------------------------------------

 

payable each calendar quarter in arrears, and is due on the tenth (10th) day of
each of the following months:  January, April, July and October, respectively,
except a prorated fee for the final quarter shall be due and payable on the
Commitment Termination Date.
 
(c)        The Fourth Replacement Revolving Promissory Notes executed
hereunder       shall supersede and replace the Third Replacement Revolving
Promissory Notes, dated February 23, 2007, executed by Borrower in favor of each
Lender.  All references to “Note” in the Credit Agreement shall mean and refer
to the Fourth Replacement Revolving Line of Credit Notes.
 
(d)           Section 11.7 of the Credit Agreement, entitled “Minimum Tangible
Net Worth,” is deleted and replaced with the following:
 
Minimum Tangible Net Worth.  With respect to Borrower as of the end ofeach
fiscal quarter, Borrower shall not permit or suffer Tangible NetWorth to be less
than $220,000,000.
 
(e)           As used in the Credit Documents, the term “Banks” means and refers
to the Lenders, as defined in the Credit Agreement.
 
5.           Security Instruments.  The Credit Documents which recite that they
are security instruments shall secure, in addition to any other obligations
secured thereby, the payment and performance by Borrower of all obligations
under the Credit Documents, as modified hereby, and any amendments,
modifications, extensions or renewals of the same which are hereafter agreed to
in writing by the parties.
 
6.           Governing Law.  This Modification shall be construed, governed and
enforced in accordance with the laws of the State of California.
 
7.           Interpretation.  No provision of this Modification is to be
interpreted for or against either Borrower or Lenders because that party, or
that party's representative, drafted such provision.
 
8.           Full Force and Effect.  Except as set forth herein, all other terms
and conditions of the Loan Documents shall remain in full force and effect.
 
9.           Reaffirmation.  Borrower hereby acknowledges, reaffirms and
confirms its obligations under the Credit Documents, as amended and modified by
this  Modification.
 
10.         Entire Agreement.  This Modification and the Credit Documents
represent the entire agreement of the parties and supersede all prior oral and
written communication between the parties.  If there is any conflict between
this Modification and any documents referred to herein, this Modification shall
prevail.  No amendment of this Modification shall be valid unless it is in
writing and is signed by the parties to this Modification.
 

{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
3

--------------------------------------------------------------------------------

 



 


 
11.           IN WITNESS WHEREOF, the parties have executed this Modification as
of the day and year first above written.
 




OWENS MORTGAGE INVESTMENT FUND,
a California limited partnership,


By:           OWENS FINANCIAL GROUP, INC.,
a California corporation, its general partner






By:           /s/ Bryan H. Draper
Name:      Bryan H. Draper
Title:        CFO


2221 Olympic Boulevard
Walnut Creek, CA 94595
Fax: (925) 935-1486

{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
4

--------------------------------------------------------------------------------

 

CALIFORNIA BANK & TRUST, a California
banking corporation




By:           /s/ Carmen Sanz
Name:      Carmen Sanz
Title:        Vice President


By:           
Name:                      
Title:                      


San Francisco Corporate Banking
465 California Street, First Floor
San Francisco, CA 94104
Fax:  415/875-1456

{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
5

--------------------------------------------------------------------------------

 

FIRST BANK, a Missouri banking corporation, formerly FIRST BANK & TRUST




By:           /s/ William G. Nelle, Jr.
Name:      William G. Nelle
Title:        Senior Vice President and Manager




By:           
Name:                      
Title:                      


Commercial and Private Banking
550 Montgomery Street
San Francisco, CA 94111
Fax:  415/398-7190

{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
6

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK, a national
banking corporation






By:           /s/ Jeanine A. Smith
Name:      Jeanine A. Smith
Title:        Vice President




By:           
Name:                      
Title:                      


555 South Flower Street
                Los Angeles, CA 90071
Fax:  213/673-9801





{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
7

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND CONSENT
 
Guarantor acknowledges and consents to the foregoing Modification to Credit
Agreement and all prior Modifications to Credit Agreement executed by Borrower
and Lenders in connection with the Credit Agreement.  Guarantor further
acknowledges that the Continuing Guaranty, dated August 31, 2001, executed by
Guarantor in favor of Agent and Banks remains in full force and effect without
known defense as to the indebtedness of Borrower under the Credit Agreement, as
previously and as herewith modified.
 
Dated:  March 31, 2008
 
OWENS FINANCIAL GROUP, INC.,
a California corporation




By:                     /s/ Bryan H. Draper
Printed Name:  Bryan H. Draper
Title:                  CFO










ACCEPTED AND ACKNOWLEDGED BY:


CALIFORNIA BANK & TRUST, AS AGENT FOR BANKS




By:                      /s/ Carmen Sanz


Printed Name:   Carmen Sanz


Title:                   Vice President


 
 


 





{Clients\CBT-LN\0091\agr\07003665.DOC}
                                                                    
 
8

--------------------------------------------------------------------------------

 
